Citation Nr: 0506363	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a stroke secondary 
to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for hypertension 
secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for a transient 
ischemic attack secondary to service-connected Type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for a stroke, 
hypertension, and a transient ischemic attack, all claimed as 
secondary to service-connected Type II diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his VA Form 9 (substantive appeal) received in March 2004, 
the veteran indicated that he wanted a hearing before a 
member of the Board at the RO (i.e. a Travel Board hearing).  
Later in March 2004 the veteran was informed that he was on a 
list of those who desired a travel Board hearing.  However, 
in January 2005 the case was forwarded to the Board for 
appellate review.  As such, this case must be returned to the 
RO to arrange for the requested hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2004).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




